—Appeal from a judgment of the County Court of Schenectady County (Reilly, Jr., J.), rendered December 13, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced to a term of imprisonment of 3 to 9 years. Defendant was allowed to enter his plea in satisfaction of a 12-count indictment knowing that he would receive the sentence ultimately imposed. Given these circumstances, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.